Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 1of7 PagelD#: 8

AAA

D1909431

LE
CITATION CAL AFFAIRS

£43 07 ang

LISA CAUSEY STREETE Tenth Judicial District Court
VS Parish of Natchitoches
BLUE CROSS AND BLUE SHIELD OF State of Louisiana
LOUISIANA

DOCKET NUMBER: C-91269 B

 

TO: BLUE CROSS AND BLUE SHIELD OF LOUISIANA
THROUGH ITS AGENT OF SERVICE PROCESS: HERSHEL C. ADCOCK
5525 REITZ AVENUE
BATON ROUGE, LA 70809

 

YOU HAVE BEEN SUED.
Attached to this Citation is a certified copy of the Petition. The petition tells you what you are being sued for.

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received these
documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at the
Natchitoches Parish Courthouse, in the City of Natchitoches in said Parish.

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN (15)
days, judgment may be entered against you without further notice.

Witness the Honorable Judges of our said Court on this JULY 16, 2019.

DAVID STAMEY, Clerk of Court

~~

Deputy Clerk
Natchitoches Parish

ATTORNEY:
LISA C. STREETE
ATTACHMENTS:

CERTIFIED COPY OF PETITION FOR DAMAGES

NOTICE

Access to the Natchitoches Parish Courthouse is available to those persons with disabilities who require a ground level entrance through the St. Denis

Street entrance, To request special accommodation call the Clerk of Court at (318) 352-8152 or the office of the Chief Judge at (318) 357-2210. The
following facilities are available to persons with disabilities:

*Ground level access at St. Denis Street entrance to courthouse
*Handicapped accessible elevator to all floors
*Wheelchair accessible doors to courtrooms

 

 
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 2 of 7 PagelD#: 9

LEGAL AFFAIRS
AU OT 2019

RECEIVED AND FILED
DAVID STAMEY

 

LISA C. STREETE AND JON STREETE, =| “NUMBER? (7°) |, AEDS
individually and on behalf of their minor child, pope
LS. TENTH JUDICIAL DISTRICT COURT
Vs.
BLUE CROSS AND BLUE SHIELD NATCHITOCHES PARISH, LOUISIANA
OF LOUISIANA

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes and appears LISA C.
STREETE and JON STREETE, individually and on behalf of their minor child, J.S., both
residents of the lawful age of the Parish of Natchitoches, Louisiana, respectfully represents and
prays that:

JURISDICTION AND VENUE
I<
The Defendant herein is:

BLUE CROSS AND BLUE SHIELD OF LOUISIANA, is a Louisiana corporation
authorized to do and doing business in the State of Louisiana, who has appointed as its
agent for service of process Herschel C. Adcock, 5525 Reitz Avenue, Baton Rouge,
Louisiana, 70809

Zs
Petitioners herein are citizens and residents of Natchitoches, Parish, Louisiana:

(a) Lisa C. Streete, who is the mother of J.S. As such, she is a proper party to represent
the rights of her minor child pursuant to article 683(B) of the Louisiana Code of Civil
Procedure.

(b) Jon Streete, who is the father of J.S. As such, he is a proper party to represent the
rights of his minor child pursuant to article 683(B) of the Louisiana Code of Civil
Procedure.

tad

The contract of insurance at issue in this case was executed in Natchitoches Parish,
Louisiana, and the obligations and performance required under the policy occurred within

Natchitoches Parish, Louisiana.
4.

Jurisdiction and venue are therefore proper in Natchitoches Parish, Louisiana.

1

 

 
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 3 of 7 PagelD #: 10

FACTS
5,

At all times relevant to this matter, J.S., was insured under a policy of group health
instrarice issued by BLUE CROSS AND BLUE SHIELD OF LOUISIANA (“Defetidant. or
BCBS") to ROBERT L. SALIM, APC.

6,

The policy is identified as a Group Policy, being Policy No. 27D41ERC 0000, said policy
having an original effective date of May. 1, 2009, arid an amended effective date-of May 1, 2019.
The group insurance palicy is. not subject to the Employment Retirement Income Security Act of
1974 (“ERISA”), and therefore, Defendant. is: not exempt from any State law causes of action
alleged by Plaintiffs.

7.

Shortly after birth, J.S. was diagnosed with micreopthalmia and, coloboma in his left eye.
and he underwent multiple surgeries after his retina detached in that eye in hopes of preserving
any vision he may have had.

8,

After determining ne potential for vision in the left eye, J.S.’s medical providers
recommended .an-ocular- prosthesis.

9,

At-all times relevant hereto, Defendant had no in-network or participating ocularists, so
Plaintiffs.chose a provider, Soper Brothers, Inc. located in Houston, Texas..

10,

JS. was fitted for a conformer-on April 2..2018,-and an-ocular prosthesis on May 2, 2018,
and October 17, 2018,

1}.

On June 25, 2018, Plaintiffs properly presented claims for insurance. coverage and
benefits under the group health plan referenced. above for the April 2, 2018, conformer and the

May 2, 2018, ocular prosthesis.
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 4 of 7 PagelD#: 11

12.

On July,2,.2018, Deferidant received the claim forms via certified mail.

13.

On September 24, 2018. Defendant's representative confirmed réceipt of the. April 2.

2018. and May 2.2018, claims in a telephone conversation with Lisa Streete.
14.

On or about October 10, 2018. BCBS paid a portion of the smaller claim for the
conformer,

15.

On March 25, 2019, Plaintiffs appealed the decision to exclude $326.82 of the charges,
and requested Defendant to provide all relevant documents téelated to the claim.

16.

On March 25, 2019, and out of an abundance. of caution. Plaintiffs filed: an amended
claim for the May 2, 2018, ocular prosthetic, which only added the physician's signature to the
claim form. and also sent a letter to the gnevance.department notifying Defendant of its failure to.
promptly process and pay the May 2, 20 18, claim.

17,

Certified mail receipt confirms Defeindant received the amended claim form on March
78, 2019.

18,

On March..25, 2019, Plaintiffs also submitted a claim for the ocular prosthesis services
performed on of about: October 17, 2018.

19.

The certified mail receipt confirms Defendants received the claim for the October 2018,.
prosthesis on. March 28, 2019.

20.
On April 18, 2019, BCBS denied’ the Plaintiffs’ First Level Administrative Appeal for the

conformer claim.

 
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 5 of 7 PagelD#: 12

‘On or about April 23, 2019, BCBS re-adjudicated the. conforiner claim and paid an
additional portion of the claisi amount.

39

On or about May 23, 2019, BCBS paid a portion of the claim for the ocular prosthetic

services performed on October 17, 2018, excluding over half of the claim ainount.
23.

As of the date of filing this Complaint, BCBS has not provided Plaintiffs with an
Explanation of Benetits regarding the processed claim for ‘services tendered on October 17,
2018.

24,

After months of BCBS representatives promising that a portion of the May 2, 2018,
charges will be paid. BCBS, as of the date of filing this Complaint, has not paid the claim ‘or
otherwise notified Plaintiffs of any adverse decision. requested additional information, of
requested ‘any extension of time to. process the claim.

25.

Given that Defendant has failed to follow the-requisite claim procedures with regard to
the claims, the administrative remedies set forth in the Group Policy are deemed exhausted and
are futile.

CAUSES OF ACTION
BREACH OF CONTRACT
‘26.
At all relevant times, Plaintiffs complied with the terms of the Group Policy required
for coverage under the-terms and conditions of said policy:
27.
Plaintiffs properly submitted claims for benefits under the Group Policy.

28.

    
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 6 of 7 PagelD#: 13

Defendant, BLUE CROSS AND BLUE SHIELD is obligated to: pay for prosthetic

appliances, devices and services, subject to the terms of coverage amounts.
29,

Defendant, BLUE CROSS AND BLUE SHIELD OF LOUISIANA was provided with
properly presented claims and breached its contract when it failed to timely and properly process.
and adjudicate the claims as required by the Group Policy and Louisiana law.

30.

Plaintiffs have sustained actual damages as a direct result of Defendant's breach of
contract,

BAD FAITH
31.

Defendant, BLUE CROSS AND BLUE SHIELD OF LOUISIANA, as an insurer, owes,

Plaintiffs, as.an insured, a duty'to-deal fairly and act in good faith under Louisiana law.
32.

The acts and omissions of Defendant in the investigation, evaluation, delay, and decision
on Plaintiffs’ claims were unreasonable, improper, contrary io establish medical standards, and
constitute bad faith for which. Plaintiffs seek penalties-and attorney's fees in accordance -with
Louisiana Revised Statute 22:1821,.

33.

Plaintiffs shows that. Defendant received written notice: and Proof of Claim ‘and
Defendant's failure to promptly adjudicate the claim is without just and réasoriable grounds, thus
entitling Plaintiffs. to penalties ‘and dttorney's feés as provided ih. Louisiana Revised Statute
22:1821.

34,

Defendant's actiens with regard to the claims process handling intentionally or recklessly

caused severe emotional. distress to Plaintiffs beyond that which a reasonable person. should be

expected to endure.

td
A oA
Case 1:19-cv-01088-DDD-JPM Document 1-2 Filed 08/19/19 Page 7 of 7 PagelD#: 14

As a direct and proxitnate result of Defendant's actions, Plaintiffs have-sustained injuries,

including, but not limited to. monetary losses, stress, mental anguish, and emotional ‘distress.
PRAYER

WHEREFORE, Plaintiffs pray that this Petition be filed, and after due proceedings had
there be judgmenit herein in favor of Plaintiffs, Lisa C. Streete and Jon B. Streete, individually
and on behalf of their minor son, J.S., and against defendant, BLUE CROSS AND BLUE.
SHIELD OF LOUISIANA, for all damages warranted, plus ‘penalties and attorney's fees,
together with. legal interest on said sui from date of judicial demand until paid.

Respectfully submitted,

  
   

BY: LEA
Liss fdusey-Stres e (LA Bar # jy
190Y Texas Street

Natchitoches, LA-71457
Phone: (318) 352-5999
Facsimile: (318) 354-1227

PLEASE SERVE:

BLUE CROSS AND BLUE SHIELD OF LOUISIANA
through the.its agent of service of process
5325 Reitz Avenue

Baton Rouge, Louisiana 70809

   
